OPINION — AG — ** EMPLOYMENT AGENCY — CONTRACTS — VIOLATION OF STATUTE ** ATTACHED HEREWITH IS A CONTRACT THAT IS IN USE BY THE 'BB EMPLOYMENT AGENCY', A FEE CHARGING EMPLOYMENT AGENCY, THAT HAS BEEN LICENSED BY THE STATE DEPARTMENT OF LABOR UNDER THE PROVISIONS OF 40 O.S. 43 [40-43]. ARE ANY OF THE PROVISIONS OF THIS CONTRACT IN VIOLATION OF 40 O.S. 36 [40-36] TO 40 O.S. 51 [40-51] ? — AFFIRMATIVE (EMPLOYMENT, SALARY, PERCENTAGE, REGULATION) CITE: 40 O.S. 43 [40-43], 40 O.S. 50 [40-50] (FRED HANSEN)